Oauhoon, J.,
delivered the opinion of the court.
The grand jury was inquiring' into the larceny of a $2,000 money express package. Rogers was a witness, and testified *44that a'woman with an infant in her arms had brought the package unbroken to him, to be by him returned to the express company, upon his solemn promise of secrecy and immunity from prosecution of the person -who. committed the larceny, and that the guilty party was unknown to him. Because .of this solemn promise Rogers refused to name the woman who brought him the package. The grand jury reported him to the court, which fined him, and he appeals.
In the prosecution of its duty to ferret out crime, it was entirely competent, relevant and material for the grand inquest of the county to ask the witness the name of the person who had in possession the stolen package. Without this indictments would depend upon the personal conception of the witness of the requirements of his private honor. Individual standards of elevated principles of social duty cannot be permitted to terminate investigations so absolutely essential to the public welfare. On the point made that an answer might be self-incrimin'atory, waiving the patent absurdity of any remote possible suspicion of the refined, cultivated and sensitively honorable gentleman wlm is the apj)ellant in this case, it need only be said that he claimed no right to decline to answer on that ground. If he had made such, in his case impossible, objection, we should have a very different question.
On the last contention, that the woman who brought the package to the witness was the wife of the guilty party, and that, as she could not be made to testify, he cannot be, we observe, first, that the record nowhere discloses that she was such wife, and, secondly, that, if it did, it did not warrant the witness in refusing to say who had the package in possession. We wish we might extricate this appellant, whose ideas of the basic principles of duty and right action as between private persons are admirable; but the law is plain and inexorable, and we must pronounce it. If the rule was technical, as suggested, we might be strongly tempted to 'brush it aside; but it is vital to *45tbe protection of society. Private opinion of private duty must yield to public necessity.

Affirmed.